Citation Nr: 1130088	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-40 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a bilateral shoulder injury secondary to service-connected bilateral pes cavus (claw foot).

3.  Entitlement to service connection for a lower back injury secondary to service-connected bilateral pes cavus (claw foot).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to September 1979.  

This matter is before the Board of Veterans' Appeals (Board) from July 2007 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for PTSD, as well as bilateral shoulder and lower back injuries, respectively.

The PTSD issue has been recharacterized given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
Additional evidence was received after the issuance of the supplemental statement of the case in February 2009, without a waiver of the right to have the additional evidence reviewed by the RO.  As the additional evidence is duplicative of evidence already of record, a referral of the additional evidence to the RO for initial consideration is not warranted.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for an acquired psychiatric disability and a bilateral shoulder injury secondary to service-connected bilateral pes cavus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence of record shows that the Veteran does not have a low back disability.





CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  May 2006 and June 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service treatment records, service personnel records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has apparently applied for Social Security disability benefits for a mental disorder.  The duty to assist requires the VA to obtain Social Security Administration (SSA) records if there is a reasonable possibility that they would assist in substantiating the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  As the SSA records pertain to a mental disorder, and the Veteran's claim with the VA is for a physical disability, there is not a reasonable possibility that the records would assist in substantiating the pending claim.  Therefore, the duty to assist does not extend to obtaining these records.  

A VA spine examination was conducted in August 2008; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA doctor considered the Veteran's reported history, reviewed the entire claim file, and examined the Veteran.  The VA examination is deemed adequate for purposes of this appeal.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Analysis

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he developed a low back injury as a result of his service-connected bilateral foot disability.  Specifically, he claims that he injured his back as a result of multiple falls caused by his bilateral foot disability.

Post-service VA treatment records show that the Veteran first sought treatment for back pain in July 2003.  

A March 2005 record shows that the Veteran complained of sciatic type pain.  X-rays of the lumbar spine showed minimal osteoarthritis with small spurs on the body of L5.

An April 2005 neurology record shows that the Veteran was treated for foot and ankle pain that sometimes radiated up to his back.  He denied localized back pain.  He also stated that there was "no documentation on back related problems."  No neurological deficits were found upon examination.  An MRI was ordered, which was normal.

In September 2005, the Veteran complained of occasional lower back pain.  A physical therapy consultation was ordered.  An October 2005 physical therapy record notes that there was tenderness to the left lower back upon palpation.  

In June 2006, the Veteran complained of back spasms.

A March 2008 correspondence from Dr. I.M. indicates that the Veteran had "occasional pain along the lumbar sacral spine."

A March 2010 VA spine examination report shows that the Veteran reportedly injured his back when he fell out of bed in 2007.   He complained of episodic pain at the midline belt level, which he described as dull.  A physical examination was normal, and there was full range of motion.  The examiner reviewed the claim file, to include the March 2005 X-rays and April 2005 MRI.  He provided no diagnosis, noting that the examination of the lumbar spine was negative.

The most probative evidence of record shows that the Veteran does not have a low back disability.  Pain alone, without any impact on function or objectively observable physical manifestation, is not considered a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Veteran genuinely believes that he has a low back disability as a result of his service-connected bilateral pes cavus, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as a diagnosis of a low back disability and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the service connection claim for a lower back injury; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Service connection for a lower back injury is denied.







REMAND

Shoulders

The Veteran works as a park and city superintendent.  He is currently service connected for bilateral pes cavus (claw foot).  He claims that he developed bilateral shoulder injuries as a result of his service-connected bilateral foot disability.  Specifically, he claims that he injured both shoulders as a result of multiple falls caused by his bilateral foot disability.

VA treatment records show that the Veteran first complained of falling, increased weakness, and trouble walking in July 2003.  He reported that his right foot had recently "given out."  The clinician prescribed physical therapy to improve "overall function with gait and standing on uneven surfaces."  In August 2003, the Veteran's gait was found to be "perfect."  In October 2003, however, a physical therapist noted that the Veteran had "impairment secondary to his feet."  The impairment included poor balance during gait, a limitation in walking distance, and poor ability to stand on irregular surfaces, which was required for the Veteran's job.  The Veteran also reported frequent and significant muscle spasms on the soles of his feet.

The Veteran submitted to a February 2004 VA examination for purposes of evaluating his service-connected bilateral foot disability.  The examiner noted a lack of endurance following repetitive use, which he noted "is significant in the Veteran's occupation."

An April 2005 VA treatment note indicates that the Veteran's gait was normal.  A sensory examination was also normal.

The Veteran submitted to a November 2005 VA examination for purposes of evaluating his service-connected foot disability.  The examiner noted that the Veteran's gait was normal, but that he used a cane for increased stability.

In December 2005, the Veteran reported that he was falling more often.

In January 2007, the Veteran reported that he had injured his right shoulder after a fall in October 2006.  The diagnosis was degenerative joint disease.

An October 2007 rheumatology treatment record notes that the Veteran had been referred for a lupus evaluation because of his bilateral shoulder pain.  The Veteran reported that he had had chronic shoulder pain for 10 years.  He was diagnosed with "pain in the shoulders."  The clinician wrote:  "[T]he evaluation suggests minimal rotator cuff problems bilaterally.  Part of his pain may be coming from his neck, especially since he also has some problems with lower extremities." 
 
In a statement submitted in November 2007, the Veteran's daughter said that he sometimes falls due to leg cramps.

The Veteran submitted to a VA joints examination in August 2008.  He reported that he had injured both shoulders due to a fall that occurred as he was getting out of bed in 2006.  He denied using any assistive devices.  X-rays of the left shoulder showed mild acromioclavicular degenerative joint disease.  

In light of these conflicting medical findings, a remand is required to clearly identify any current disabilities of the shoulders, and determine whether any such disability is secondary to the Veteran's service-connected bilateral foot disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52744 (2006).

In addition, there are outstanding VA records.  An October 2007 neurology treatment record notes that the Veteran had been referred for evaluation because of twitching muscles.  The clinician ordered MRIs of the cervical spine and brain.  Those reports are not of record.  These records must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).




Acquired Psychiatric Disability

The Veteran contends that his unit was attempting an amphibious landing in Hawaii when the landing craft's motor died and it started to sink.  He started to hyperventilate and sweat profusely, and he witnessed other sailors vomiting.  Eventually, the landing craft was hooked back up to the amphibious assault ship and pulled out of the water.  The Veteran states that this incident occurred sometime between October 1975 and March 1976.  

The Veteran contends that he has suffered from nightmares about this experience ever since.  Specifically, he claims that a few days after the incident he told a corpsman that he was experiencing nightmares, to which the corpsman replied "let it go" and that "no one else was having problems."  The Veteran also claims that he mentioned the nightmares to a "Dr. Vu" sometime between November 1979 and February 1980, and that the doctor told him "I was young and the nightmares would eventually go away."  

Service records reflect that the Veteran was stationed in Hawaii during the applicable time period, and that his unit was CoG, 2dBn, 3dMar, 1stMarBde.  The DD 214 shows that his MOS was rifleman and military policeman.  He has submitted information from an Internet site describing the history of the Third Marine Regiment, which notes that this unit moved to the Marine Air Corps Air Station at Kaneohe Bay, Hawaii, in 1971.  

In an April 2008 buddy statement, N.W.L. corroborated the Veteran's account of the landing craft incident.  N.W.L. stated that he was the Veteran's Fire Team Leader at the time, and that when the landing craft started sinking his concern was focused on the younger men such as the Veteran.  He wrote:  "I could see this experience was having quite an effect on [the Veteran] from the stress I seen on his face."  He also slept below the Veteran, and stated that afterwards the Veteran often had nightmares about the incident.  The lay statements submitted by the Veteran and N.W.L. are credible and there is no evidence of record evidence contradicting  them.  

VA treatment records establish that the Veteran has been variously diagnosed with an acquired psychiatric disability, to include depression, anxiety, and PTSD.  The Veteran attributes his depression to the effects of his service-connected bilateral pes cavus.  VA treatment records contain a diagnosis of "rule out anxiety state secondary to medical condition, medical condition is chronic pain."  Thus, a VA examination is required to establish a current diagnosis and to obtain a nexus opinion.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

An October 2006 VA treatment record indicates that the Veteran has filed for Social Security Disability Insurance (SSDI) with respect to a mental disorder.  It does not appear that any attempt has been made to obtain those records.  Therefore, a remand to obtain and associate any such records with the claim file is necessary as the records may contain evidence relevant to the issue on appeal.

Finally, additional treatment records need to be obtained.  As noted above, the Veteran has reported that he sought treatment for nightmares from a "Dr. Vu" within one year of discharge.  These records need to be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran for any additional identifying information he may be able to provide, to include names, dates of treatment and locations of physicians or medical treatment facilities who have treated him for psychiatric symptoms, to include nightmares, from the time of his 1979 service discharge to the present.  Acquire any such records after having received a signed release from the Veteran, and associate these records with the claim file.

2. Contact the Social Security Administration (SSA)  and obtain and associate with the claim file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.   

3. Obtain outstanding VA treatment records from the VA Outpatient Clinic in Lubbock, Texas, and the VAMC Amarillo, Texas from October 2007 to the present.

4. Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current shoulder disabilities.  The claim folder, and a copy of this Remand, must be reviewed in conjunction with the examination.  The examiner should identify all current shoulder disabilities.  Any necessary MRI should be performed.  The examiner must determine whether any currently diagnosed shoulder disability is caused or aggravated by the service-connected bilateral pes cavus.  The examiner must specifically address VA treatment records dated July 2003, August 2003, October 2003, April 2005, January 2007, and October 2007; and VA examinations dated February 2004, November 2005, and August 2008.  

Aggravation means worsened beyond the natural progression of the disease.  

A full and complete rationale for all opinions expressed is required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. After #1 through #3 are complete, schedule the Veteran for a VA mental disorders/initial PTSD examination.  The claim folder, and a copy of this Remand, must be reviewed in conjunction with the examination.  The examiner must be informed that the Board accepts as fact that the Veteran was in an amphibious landing craft that started to sink.  The examiner is to identify all current psychiatric diagnoses, and opine as to whether it is at least as likely as not that any diagnosed condition is caused or aggravated by service or service-connected bilateral pes cavus.  The examiner must specifically state the incident(s) on which any PTSD diagnosis made is based.      

A full and complete rationale for all opinions expressed is required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Then, readjudicate the claims on appeal.  If either claim remains denied, issue an SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


